FILED
                             NOT FOR PUBLICATION                            AUG 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARTURO DE JESUS AGUIRRE-                         No. 13-71528
FLORES,
                                                 Agency No. A029-255-866
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Arturo De Jesus Aguirre-Flores, a native and citizen of El Salvador, petitions

pro se for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s denial of Aguirre-Flores’ motion to reopen

deportation proceedings conducted in absentia. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Urbina-Osejo v. INS, 124 F.3d 1314, 1316 (9th Cir. 1997). We deny the petition

for review.

      The agency did not abuse its discretion by denying Aguirre-Flores’ motion

to reopen because he did not demonstrate reasonable cause for failing to attend his

1990 deportation hearing. See id. (motion to reopen in absentia deportation

hearing could be granted only if alien demonstrated reasonable cause for missing

the hearing).

      PETITION FOR REVIEW DENIED.




                                         2                                    13-71528